Citation Nr: 0506783	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  95-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder as secondary to a left knee disorder.

3.  Entitlement to service connection for a low back disorder 
as secondary to a left knee disorder.

4.  Entitlement to service connection for a neck disorder 
(claimed as an upper back disorder), to include as secondary 
to a left knee disorder.

5.  Entitlement to an increased rating for gastritis, 
currently rated as 30 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2004 the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.

The Board observes that a May 2004 rating decision denied 
service connection for a neck condition (claimed as an upper 
back disorder), and a notice of disagreement (VA Form 9) as 
to that issue was received in September 2004.  A statement of 
the case was issued in October 2004, and the veteran's 
substantive appeal was received in November 2004.  As such, 
the issue of entitlement to service connection for a neck 
condition (claimed as an upper back disorder) is on appeal 
and will be discussed in this decision.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the physician who performed the April 
2004 VA joints examination appeared to indicate that the 
veteran's left knee arthritis was related to his military 
service.  It appears, however, that the VA physician did not 
have the veteran's claims file for review, as there are no 
references to the veteran's service medical records contained 
in the examination report.  As such, the Board finds that the 
claims file should be returned to the examiner for an opinion 
based on a review of the entire claims file.

The Board observes that the other service connection claims, 
as well as the claim for TDIU, are inextricably intertwined 
to the left knee claim and must be adjudicated by the RO in 
order to fully resolve the appeal.

The Board notes that the physician who performed the April 
2004 VA general medical examination recommended that the 
veteran undergo further testing (esophagogastroduodenoscopy; 
EGD) to assesses the veteran's service-connected gastritis.  
The Board here notes that the veteran has indicated at his 
December 2004 Board hearing that he would attend such further 
testing despite unsuccessful attempts at scheduling such 
procedures in the past.  In view of these facts, the veteran 
should be scheduled to undergo the additional testing 
recommended by the April 2004 VA physician.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990)(duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations).

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should furnish the claims 
file, including a copy of this REMAND, to 
the examining physician who conducted the 
April 2004 VA joints examination and 
request that he review the file and his 
examination report and provide an opinion 
as to whether it is as least as likely as 
not (a 50 percent or more likelihood) 
that the veteran's left knee disorder is 
related to his military service.  If the 
examiner concludes that it is not likely 
that the veteran's left knee disorder is 
related to his military service, he 
should provide an opinion as to the 
likely etiology of the left knee 
disorder.  A complete written rationale 
is required for each opinion and 
conclusion.

If the examining physician who conducted 
the April 2004 examination is no longer 
available, the RO should request that 
another qualified physician review the 
claims file and provide the requested 
opinion(s).

If it is determined that the veteran's 
left knee disorder is related to his 
military service, the examiner is also 
requested to provided an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any right knee disorder, low back 
disorder, or upper back disorder was 1) 
caused or 2) aggravated by the left knee 
disorder.  If the examiner concludes that 
it is not likely that any of the 
specified disorders are caused or 
aggravated by the veteran's left knee 
disorder, he should provide an opinion as 
to the likely etiology of each disorder.  
A complete written rationale is required 
for each opinion and conclusion.


2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
gastritis.  The examination should 
include an esophagogastroduodenoscopy 
(EGD).  The claims file should be made 
available to the examiner, and all 
appropriate special studies and tests 
should be accomplished.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



